-I
                                 STATE OF MINNESOTA
                                                                             March 15, 2016

                                   IN SUPREME COURT                           ORU:I:OF
                                                                          APPB.MlECUIIU
                                          A16-0092

In re Petition for Disciplinary Action against
Sara Marie Grant Rojas, a Minnesota Attorney,
Registration No. 0391827.


                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action against respondent Sara Marie Grant Rojas. The Director

has also filed an application for suspension under Rule 12(c)(1), Rules on Lawyers

Professional Responsibility, based upon evidence that respondent cannot be found in the

state to respond to the petition for disciplinary action.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Sara Marie Grant Rojas is suspended

from the practice of law. Within 1 year from the date of this order, respondent may move

the court for vacation of the order of suspension and for leave to answer the petition for

disciplinary action. If respondent fails to appear in this matter within 1 year of the date of

the filing of this order, the allegations in the petition for disciplinary action shall be

deemed admitted.

       Dated: March 15, 2016




                                                   Associate Justice